Citation Nr: 0925744	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-06 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, claimed as depressive disorder, 
bipolar disorder, and PTSD.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1980 to 
September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2009 the Veteran testified before the undersigned 
at a hearing at the RO and a transcript has been incorporated 
into the record.  The Veteran also submitted a February 2009 
waiver of RO review for submitted VA treatment records.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision in which the RO 
denied service connection for depressive disorder and bipolar 
disorder.  The Board observes that the Veteran submitted a 
separate claim, though close in time, seeking service 
connection for PTSD.  The RO denied service connection for 
PTSD in a June 2006 rating decision.  In consideration of a 
recent Court decision, the Board has recharacterized the 
Veteran's psychiatric claim, as is now stated on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The issue of service connection for an acquired psychiatric 
disorder, claimed as depressive disorder, bipolar disorder, 
and PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
a current breathing disability, COPD, is causally related to 
service.

2.  The competent medical evidence does not demonstrate that 
a current liver disability, hepatitis C, is causally related 
to service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

COPD

A review of the Veteran's service treatment records finds no 
medical information.  The only document was a waiver signed 
July 1982 by the Veteran, waiving a separation examination.  
The RO recognized the service treatment records were 
incomplete; however additional attempts to retrieve more 
documents were unsuccessful and culminated in a May 2007 
formal finding of unavailability.  

Following service, the Veteran sought VA medical care.  VA 
treatment notes in the record begin in 1991; earlier records 
were found to be unavailable.  

In January 1991, a VA chest x-ray study found no acute 
disease.  A February 1991 chest x-ray also found no evidence 
of active disease.  A May 1994 chest x-ray study, ordered to 
rule out tuberculosis, found no acute disease.  The examiner 
referenced a 1984 x-ray and noted there had been no change.  

The first reference to COPD is found in a September 2004 VA 
ambulatory patient note, which listed in medical history 
COPD.  The social history under the same dated entry 
indicated the Veteran smoked one pack per day.  A March 2005 
mental health psychosocial assessment recorded that the 
Veteran had suffered from asthma as a child and still had 
bouts of it as an adult.  In a February 2006 mental health 
history notation, the Veteran reported that she started 
smoking at age 15.  An August 2007 VA physical medicine 
rehabilitation consultation also noted in past medical 
history that the Veteran had COPD.  An August 2007 chest x-
ray found the lungs clear.  There was no reference to her 
service or to the onset of the COPD.  A February 2009 VA 
ambulatory care notation included the observation her COPD 
was clinically stable.  In her testimony, the Veteran stated 
she was not aware of any diagnosis of respiratory problems in 
service.

The Board acknowledges that the Veteran has a diagnosis of 
COPD and has received some treatment from VA; however there 
is no credible evidence of this disability having its onset 
in service, nor is there any medical evidence as to its 
etiology.  

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss any breathing problems and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  However, while the Veteran has contended that she has 
suffered from COPD continuously since service, the Board 
cannot conclude that her sheer affirmation of its onset in 
service is credible evidence of the continuity of symptoms 
needed to ultimately prove her claim for service connection 
for COPD.   

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here the Veteran's contentions regarding a relationship 
between her COPD disability and her active service are not 
statements about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis.  Rather 
these contentions are statements of the etiology of a lung 
disease being linked to a particular point in time or 
activity, specifically her active service.  Such statements 
clearly fall within the realm of opinions requiring medical 
expertise.  The Veteran has not demonstrated any such 
expertise.  Hence, her contentions are not competent medical 
evidence of causation.

Further, the Board notes that as to the effects of tobacco 
use during service, for claims filed after June 9, 1998, such 
as the Veteran's claim, a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the Veteran's use of tobacco 
products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.

For the reasons stated above, the preponderance of the 
evidence is against the claim for service connection and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  

Hepatitis C

The first reference to hepatitis C is found in a November 
1995 VA general note, admitting the Veteran for inpatient 
care.  The note records the Veteran's history of abuse or 
dependence on alcohol, MJ, heroin, and cocaine; the note also 
recorded that the Veteran had used crack cocaine two days 
prior, heroin three days prior, that she admitted to recent 
needle sharing and that she had a history of ("h/o") 
hepatitis C.  The next reference to hepatitis C is found in a 
September 2004 VA outpatient check-in notation which recorded 
the Veteran requesting testing for hepatitis C because she 
had been told she had it.

The Veteran submitted her claim seeking service connection in 
September 2004.  In October 2004 she submitted a completed 
Risk Factors for Hepatitis Questionnaire.  Her submission 
indicated in the affirmative to engaging in high risk sexual 
activity and sharing tooth brushes or razor blades; however 
she indicated in the negative to ever using intravenous drugs 
and intranasal cocaine.

An October 2004 VA mental health history recorded her long 
history of alcohol and drug use, including IV (intravenous) 
amphetamines, heroin and cocaine.  This mental health 
evaluation concluded with noting she was HCV positive.  In a 
November 2004 VA mental health assessment the Veteran 
reported her alcohol and crack cocaine use had its onset 
twenty years ago.  A January 2005 VA entry confirmed that she 
had hepatitis C.  In an April 2006 VA nursing assessment, the 
Veteran gave a more detailed history of her drug use, 
including intravenous use, as starting before, lasting 
through, and continuing after her time in service.   

The Board notes for any drug use contemporaneous with 
service, the law clearly prohibits direct service connection 
for a disease (e.g. hepatitis C), resulting from willful 
misconduct due to the abuse of illegal drugs.  38 U.S.C.A. §§ 
105(a), 1110 (West 2002); 38 C.F.R. § 3.301(a) (2008).

The Board acknowledges the Veteran's statements that her use 
of illegal drugs, including intravenous use, either began or 
were aggravated by alleged incidents in service.  See 
Transcript, p. 10; January 2006, substantive appeal.  
However, the Board finds the Veteran's answers on the October 
2004 hepatitis questionnaire difficult to reconcile with the 
Veteran's many, contemporaneous statements to VA medical 
personnel about the extent of her illegal drug use.  Further, 
the statutory prohibition of service connection is clear and 
the Board is bound by it. 

For the reasons stated above, the claim is denied.  Gilbert, 
1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in September 2004, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and her claim was readjudicated in the October 
2007 Statement of the Case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  It appears from the record that both 
documents were returned to the RO as undeliverable; however 
both documents were mailed again in March 2008 and there was 
no indication in the record that this mailing was returned.  
In any event, because service connection for COPD and 
hepatitis C has been denied, any questions regarding a 
disability rating and effective date are now moot. 
 
The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  The 
Board is satisfied that sufficient effort was made to obtain 
all available service treatment records.  The only service 
treatment record in the claims file was a statement, signed 
by the Veteran in July 1982, indicating she waived a 
separation physical examination.  The RO made a May 2007 
formal finding of unavailability regarding the Veteran's 
complete service treatment records.  

There is no identified relevant evidence that has not been 
accounted for.  The Board notes that VA treatment records, 
February 2009 to January 1991 are of record and that VA 
treatment records prior to January 1991 could not be 
obtained.  A formal finding of unavailability was made 
October 2007 and mailed to the Veteran in March 2008 when a 
correct address for her was obtained.

The Board notes that on the Veteran's original September 2004 
claim, she listed "Parkland General Hospital" as a source 
of medical treatment.  In April 2006 the RO mailed a letter 
to the Veteran requesting she sign an authorization for 
release of those records.  That letter was returned to the RO 
as undeliverable and it is unclear from the record whether 
this letter was remailed to the Veteran at a later date.  
Regardless, the Board notes that her treatment at this 
hospital was referenced within her VA treatment records.  See 
September 2001, Dallas VAMC.  She received care at that 
facility for injuries resulting from an assault, later called 
a closed head wound.  As this injury does not involve a claim 
before the Board, the Board will not seek these records as 
they are not relevant.

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the hepatitis C or COPD.  VA need 
not conduct examinations with respect to these service 
connection claims.  The evidence set forth and analyzed above 
(which includes no evidence linking the claimed conditions to 
service) contains sufficient competent medical evidence to 
decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 38 
U.S.C.A. § 5103A(d)).  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is her own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for Hepatitis C is denied.




REMAND

Unfortunately, remand for additional development is 
necessary.

A review of the VA treatment records reveals that the Veteran 
has received numerous diagnoses of PTSD, depressive disorder, 
and bipolar disorder.  The Veteran's mental health treatment, 
almost entirely VA treatment, spans these three diagnoses and 
often the same sessions.  Based on the record, the Board 
finds that a medical examination is required in order to 
reconcile the various diagnoses.  In addition, the new 
examination needs to address whether, if the Veteran has a 
diagnosed mental health condition, such disorder is related 
to service.  See Clemons v. Shinseki, 23Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

In addition to the aforementioned, the Court has held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  See 
Clemons, supra (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of 
how those symptoms are diagnosed or labeled). 

In Schroeder v. West, the Federal Circuit concluded that a 
"claim" should be defined broadly as an application for 
benefits for a current disability.  212 F.3d 1265, 1269 (Fed. 
Cir. 2000); see also Rodriquez v. West, 189 F.3d 1351, 1353 
(Fed. Cir. 1999). The Court applied this definition of a 
"claim" in Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
holding that "direct and presumptive service connection are, 
by definition, two means (i.e. two theories) by which to 
reach the same end, namely service connection," and that it 
therefore "follows logically that the appellant, in seeking 
service connection ... did not file two separate claims" but 
rather one claim.  Id.  In Roebuck v. Nicholson, 20 Vet. App. 
307 (2006), the Court held that although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim.  

An examination and opinion is necessary as to whether any 
current psychiatric disorder is related to the Veteran's 
service.  The Court has also held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After accomplishing any development 
deemed appropriate, the RO/AMC must make a 
specific determination, based on the 
complete record, with respect to whether 
the Veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor(s).  The 
RO/AMC must specifically render a finding 
as to whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor(s) in service it has determined 
are established by the record.

2.  The Veteran should be accorded a VA 
examination for psychiatric disorders, 
preferably by an examiner who has not 
examined her before.  The examination work 
sheets for both PTSD and psychiatric 
disorders other than PTSD should be used.  
If this requires scheduling the Veteran 
for two examinations, then she should be 
scheduled for two examinations.

a.  The examination report should include 
a detailed account of all psychiatric 
pathology found to be present.  If there 
are different psychiatric disorders, the 
examiner should attempt to reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  If a 
diagnosis of posttraumatic stress disorder 
is appropriate, the examiner should 
specify the confirmed credible "stressors" 
that caused the disorder and the evidence 
upon which the examiner relied to 
establish the existence of the 
stressor(s).

b.  The examiner is requested to indicate:  
is it at least as likely as not (50% 
probability) that any current psychiatric 
disorder is related to, caused by, an 
incident in service?

c.  If the Veteran has a diagnosis of 
PTSD, is it at least as likely as not (50% 
probability) related to any verified in 
service stressors?

d.  The report of examination should 
include a complete rationale for all 
opinions expressed.  All necessary special 
studies or tests are to be accomplished.  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.

3.  After the above actions have been 
completed, the Veteran's service 
connection claim should be readjudicated.  
Specifically adjudicate whether service 
connection is warranted for an acquired 
psychiatric disorder to include 
depression, a bipolar disorder, PTSD, or 
any other currently diagnosed psychiatric 
disorder.  If, upon readjudication, the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case (SSOC).  
The AOJ should allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


